In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-16-00096-CR



                                 LEE VERT SMITH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                             On Appeal from the 5th District Court
                                    Bowie County, Texas
                                Trial Court No. 06-F0744-005




                         Before Morriss, C.J., Moseley and Carter,* JJ.
                          Memorandum Opinion by Justice Moseley


________________________

*Jack Carter, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION
       Pursuant to a plea bargain agreement, Lee Vert Smith pled guilty to and was convicted of

aggravated sexual assault of a child. Smith was sentenced to twenty-five years’ imprisonment.

He now appeals from the trial court’s denial of his post-conviction motion for DNA testing.

       Smith filed an identical motion for DNA testing the denial of which he appeals under our

cause number 06-16-00095-CR. He appealed the denial of that motion on the same grounds

asserted here. We addressed this issue in detail in our opinion of this date on Smith’s appeal in

cause number 06-16-00095-CR. For the reasons stated therein, we likewise conclude that error

has not been shown in this case.

       We affirm the trial court’s denial of Smith’s motion for DNA testing.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       November 22, 2016
Date Decided:         December 9, 2016

Do Not Publish




                                               2